Citation Nr: 1423980	
Decision Date: 05/28/14    Archive Date: 06/06/14

DOCKET NO.  11-17 140	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, Nebraska


THE ISSUES

1.  Entitlement to service connection for an acquired psychiatric disorder, to include posttraumatic stress disorder (PTSD) and depression.

2.  Entitlement to service connection for diabetes mellitus type II, claimed as due to herbicide exposure.


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of the United States


WITNESSES AT HEARING ON APPEAL

The Veteran and his wife

ATTORNEY FOR THE BOARD

Laura E. Collins, Associate Counsel


INTRODUCTION

The Veteran served on active duty from February 1968 to November 1969.  

This matter comes before the Board of Veterans' Appeals (Board) from an August 2009 rating decision by a Department of Veterans Affairs (VA) Regional Office (RO) in Lincoln, Nebraska.  

In March 2010, the Veteran and his wife testified before a Decision Review Officer sitting at the RO.  A transcript of that hearing is of record.

The Veteran claimed and the RO has adjudicated the issue as entitlement to service connection for PTSD.  Claims of service connection for psychiatric disability encompass claims for all psychiatric disorders that are reasonably raised by the record.  Clemons v. Shinseki, 23 Vet. App. 1 (2009).  Therefore, the Veteran's claim also encompasses his diagnosis during the appeal period of depression.  The Board has recharacterized the claim on appeal accordingly.

In addition to the paper claims file, there is a paperless, electronic claims file associated with the Veteran's claim.  Any future consideration of this Veteran's case should take into account the existence of this electronic record.

The issue of entitlement to service connection for an acquired psychiatric disorder is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).

FINDINGS OF FACT

1.  The Veteran served aboard the U.S.S. Cocopa (Cocopa) when it docked in the Republic of Vietnam harbors of Cam Ranh Bay, DaNang, and Vung Tau.

2.  The Veteran has competently and credibly testified that he set foot in the Republic of Vietnam.

3.  The Veteran has a current diagnosis of diabetes mellitus type II.


CONCLUSION OF LAW

The criteria for service connection for diabetes mellitus type II have been met.  38 U.S.C.A. §§ 1101, 1110, 1112, 1116, 1154(a), 5107(b) (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Establishing service connection generally requires medical or, in certain circumstances, lay evidence of (1) a current disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the present disability.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed.Cir.2009); Hickson v. West, 12 Vet. App. 247, 253 (1999); Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd per curiam, 78 F.3d 604 (Fed. Cir. 1996) (table).  

When there is an approximate balance of evidence for and against the issue, all reasonable doubt will be resolved in the Veteran's favor.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  

Service connection for certain diseases, including diabetes mellitus type II, may also be granted based on exposure to certain herbicide agents during active service, even though there is no record of such disease during service.  38 U.S.C.A. § 1116; 38 C.F.R. § 3.309(e).  The Veteran satisfies the threshold requirement for the presumption of service connection to apply, as he had active military, naval, or air service for at least 90 days during the period beginning on January 9, 1962 and ending on May 7, 1975.  38 C.F.R. § 3.307.

The Veteran contends that his currently diagnosed diabetes mellitus type II was caused by exposure to herbicides in service when he served on the Cocopa from August 1968 to September 1968.  

When a Veteran claims exposure to herbicides during service aboard a Navy or Coast Guard ship that operated on the offshore waters of the Republic of Vietnam, exposure may be established on a presumptive basis if evidence shows that while the Veteran was aboard, 1) the ship docked on the shores or piers of the Republic of Vietnam; or 2) the ship operated temporarily on the Republic of Vietnam inland waterways; or 3) the ship operated on close coastal waters for extended periods, with evidence that crew members went ashore, or smaller vessels from the ship went ashore regularly with supplies or personnel.  In addition, the Veteran must have stated that he went ashore when the ship docked or operated on close coastal waters for extended periods, if the evidence shows the ship docked to the shore or pier.  VA Adjudication Manual, M21-1MR, IV.ii.2.C.10.k.

VA's Compensation and Pension Service has identified a number of Navy and Coast Guard ships which meet these requirements are now subject to the presumption of exposure to herbicides under 38 C.F.R. §§ 3.307 and 3.309.  The Cocopa is not one of the vessels identified on any of these lists.  However, this list is not exhaustive and the Cocopa's absence does not preclude presumptive entitlement.

Proof of a naval vessel mooring in the Republic of Vietnam while a veteran was serving on board generally weighs favorably in establishing service within the land borders of the Republic of Vietnam.  Defense Personnel Records Imaging System (DPRIS) records confirm that while the Veteran served on the Cocopa it stopped twice in DaNang and once in Cam Ranh Bay and Vung Tau (each time it delivered barges or onloaded or offloaded personnel and equipment).  In a buddy statement, the Veteran's shipmate attests that the Cocopa "docked in DaNang twice" to offload or onload personnel and/or equipment and in "Vung Tau and Cam Ranh Bay to refuel and take on stores and more parts.  The Cocopa was a small fleet tug that could maneuver well in small harbors and river inlets we went up."  

The Veteran testified at hearing and in lay statements that he set foot in the Republic of Vietnam and that the Cocopa operated in its inlets and rivers.  The Veteran is competent to testify to that of which he has personal knowledge.  Layno v. Brown, 6 Vet. App. 465, 470 (1994).  Moreover, his lay evidence is consistent with DPRIS records and the buddy statement.  Further, the Veteran's DD-214 shows a military occupational specialty of Boatswain's Mate, whose duties would have included, inter alia, handling power and sail boats.  The Board finds no reason to doubt the Veteran's credibility.  Caluza, 7 Vet. App. at 511.

The service personnel records, competent and credible lay evidence, and treatise evidence shows that the Cocopa docked in the harbors of Cam Ranh Bay, DaNang, and Vung Tau.  It is not clear whether it docked to a shore or pier, as the National Archives and Records Administration reported that the deck logs for the Cocopa from August 1968 to September 1968 are missing.  However, the Veteran has competently and credibly testified that the Cocopa operated temporarily on the Republic of Vietnam inland waterways and docked in the deep water harbors and that he went ashore when the ship docked.  There is no conflicting evidence.  

By requiring only an "approximate balance of positive and negative evidence" to prove any issue material to a claim for veterans benefits, 38 U.S.C.A. § 5107(b), the nation, "in recognition of our debt to our veterans," has "taken upon itself the risk of error" in awarding such benefits.  Gilbert, 1 Vet. App. at 54.  The Board finds that the evidence is at least in equipoise and resolves reasonable doubt in the Veteran's favor, finding that he was exposed to herbicides in service and is entitled to the presumption of service connection for his diabetes mellitus type II.  38 C.F.R. §§ 3.307, 3.309(e).  


ORDER

Service connection for diabetes mellitus type II is granted.


REMAND

The Veteran seeks service connection for an acquired psychiatric disorder, to include PTSD and depression.  He contends that his current psychiatric symptoms are due to a personal assault in service, namely being struck on the head with a pistol by an officer in May 1969.  Service treatment records and personnel records confirm that this incident occurred.  He also testified that he heard shells when his ship traveled up the rivers in the Republic of Vietnam.  VA treatment records have shown a diagnosis of depression on the active problem list since 2005.  

The Board may order an examination when the record shows that the Veteran has a current disability, indicates that this disability may be associated with the Veteran's active service, and does not contain sufficient evidence for the Board to make a decision on the issue.  McLendon v. Nicholson, 20 Vet. App. 79 (2006).  The Board finds that a remand is necessary to obtain a medical examination and opinion addressing the etiology of any diagnosed psychiatric disorder.

Moreover, VA treatment records indicate that the Veteran was treated for depression by a private physician in July 2005.  However, no private treatment records have been associated with the claims file.  Thus, on remand, the Veteran should be asked to identify any private providers who have treated him for mental health and the RO should attempt to obtain any identified relevant records.  He does not appear to have received treatment for mental health at VA facilities.

Accordingly, the case is REMANDED for the following actions:

1.  Ask the Veteran to identify any private providers who have treated him for psychiatric symptoms.  After obtaining any necessary authorization(s), make at least two attempts to obtain any identified relevant records.  If the records are not available, physically or electronically, a formal finding must be made and the Veteran must be notified and given the opportunity to provide the records.

2.  After completing the above, schedule the Veteran for a VA psychiatric examination.  The claims file should be reviewed by the examiner in conjunction with the examination.  Any necessary tests should be conducted.  After examining the Veteran and reviewing the claims file, the examiner should:

a).  Identify all psychiatric disabilities found to be present.  A diagnosis of PTSD should be ruled in or excluded.

b)  Please acknowledge and discuss the service treatment records showing the documented injury of being struck in the head with a pistol, and then please state whether it is at least as likely as not that:

1.  that injury played any role in the onset of a current psychiatric disability.

2.  any current psychiatric disability had its onset during service.

3.   any current psychiatric disability is otherwise etiologically related to the Veteran's service (including hearing shells in Vietnam).

A complete rationale for any opinion expressed and conclusion reached should be set forth in the report.  

3.  Then readjudicate the appeal.  If the benefit sought remains denied, the Veteran should be furnished a supplemental statement of the case and be given an opportunity to submit written or other argument in response before the claims file is returned to the Board for further appellate consideration.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



______________________________________________
M. N. HYLAND
Acting Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


